DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021; 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable subject matter 
5.	Based on the foregoing reasons, Claims 1-7, 10-20 filed 04/02/2021, are allowed.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a video processing apparatus and method. The method and apparatus uniquely updates motion vector based on a decoder side motion vector refinement method. The updated motion vectors are clipped to be within a range and a conversion between a current block and a bitstream representation of the current block based on the clipped motion vectors. The following limitations renders the independent claim allowable:
wherein the performing a conversion comprises: decoding the current block from the bitstream representation or encoding the current block into the bitstream representation, 
wherein the updating original motion vectors and the clipping the updated motion vectors are performed for each sub-block of the current block, and 
wherein in case that a width and/or a height of the video block, to which the sub-block belongs, is larger than a fourth threshold, the current block is split into multiple sub-blocks.
.
7.	Closest prior art of Chuang; Tzu-Der et al. (US 20180192071 A1); CHEN; Ching-Yeh et al. (US 20190045215 A1); PIAO; Yinji et al. (US 20200374562 A1); CHEN; Chun-Chia et al. (US 20200128258 A1) either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486